Title: To Benjamin Franklin from Sarah Bache, 2 October 1779
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dr and Honoured Sir
Philadelphia October 2d: 1779
This Letter will be handed you by Coll Fluery, who is not only a Hero but a man of merrit, the same which took the Standard at Stony point, he is a favorite of General Washingtons, and Baron Stuben’s the latter of which Gentlemen introduced him to Mr B: and me, one of the papers you sent over was to enquire him out, he says he has wrote often to his Freinds, Mr Bache was to have given him a letter to you but is now out on business that will detain him near the whole day, he desired I would introduce Coll Fluery to you who is to call this morning for the Letter— The publisher of the American Magazine wrote to you some time ago, to desire you would send him some news papers, and sent you some of his first numbers, I suppose you have never receiv’d them, I now send six, not that I think you will find much entertainment in them but you may have heard there was such a performance and may like to see what it is, besides its want of entertainment may induce you to send something that may make the poor mans Magazine more usefull and pleasing, tell Temple the Cave of Vanhest is a very romantic decription of Mr and Mrs Blair’s House and Family, the young ladies that the traveler decribes and is in love with are Children one seven months younger than our Benjamin and the Venus just turnd of five, Mrs Blair was in town last Week enquired very kindly after you both, and beg’d when I wrote to remember her afectionatly both to you and Temple, as I have mention’d her living in the Country you may think it some other Mrs Blair, tis necessary to tell you tis my old Friend Suky Shippen, who has never return’d to town since they were driven out by the Enemy but has rented a farm on the Raiton—as Mr. Gerard is still detain’d I shall have it in my power to write to you again in a few days— I am my dear Papa your Dutifull and affectionate Daughter
S Bache
 
Addressed: His Excellency / Dr: Benjamin Franklin / Minister Plenepotentiary from the / United States of No. America at the / Court of Versailles / Favord / by Colle. Fleury
